 



Exhibit 10.2

MODIFICATION AGREEMENT

This Modification Agreement (“Modification Agreement”) is effective as of
January 3, 2005. The parties to the Modification Agreement are Natural Gas
Services Group, Inc. (“Borrower”) and Western National Bank (“Lender”).

RECITALS

On November 3, 2003, Borrower executed and delivered to Lender that certain Term
Promissory Note in the original principal sum of $7,521,109.00, bearing interest
at the rate stated therein, with a stated final maturity date of September 15,
2007, pursuant to that certain Second Amended and Restated Loan Agreement dated
November 3, 2003, as modified by that certain first Modification dated effective
as of December 15, 2004 (the “Prior Loan Agreement”). All liens, security
interests and assignments securing the Note are collectively called the “Liens”.
Terms defined in the Note or the Loan Agreement and not otherwise defined herein
shall have the same meanings here as in those documents.

Contemporaneously with the execution and delivery by Borrower to Lender of that
certain Third Amended and Restated Loan Agreement of even date herewith between
Borrower, Screw Compression Systems, Inc., the Guarantor thereunder, and Lender,
as the same may hereafter be amended, restated or otherwise modified from time
to time (the “Loan Agreement”), Borrower agreed to make a principal payment to
Lender on this Note in the amount of $3,000,000.00, and Borrower and Lender
agreed to enter into this Modification Agreement to modify the payment
provisions of this Note, to provide for cross-default of this Note and the other
Notes under the Loan Agreement described as (a) the Term Promissory Note of even
date herewith from Borrower to Lender in the original principal amount of
$8,000,000.00; (b) the Promissory Term Note of even date herewith from Screw
Compression Systems, Inc., to Lender in the original principal amount of
$1,415,836.00; (c) the Revolving Line of Credit Note of even date herewith from
Borrower to Lender in the original principal amount of $2,000,000.00; and
(d) the Advance Term Promissory Note dated November 3, 2003, from Borrower to
Lender in the original principal amount of $10,000,000.00 as modified by that
certain Modification Agreement dated effective as of December 15, 2004
(collectively, the “Notes”), and to ratify the Liens.

AGREEMENT

1. Modification of Payment Provisions of the Note. In lieu of the following
provisions which were contained in the Note:

     “The principal of this Note shall be due and payable (a) in forty-six
consecutive monthly installments of $170,801.00 each, with the first such
installment being due and payable on December 15, 2003, and a like installment
being due and payable on the fifteenth day of each succeeding month to and
including August 15, 2007; and (b) one final installment in an amount equal to
all remaining

1



--------------------------------------------------------------------------------



 



unpaid principal and accrued and unpaid interest on this Note shall be due and
payable on September 15, 2007. Interest, computed on the unpaid balance of this
Note, shall be due and payable as it accrues, on the same dates as, but in
addition to, the installments of principal. All payments and prepayments shall
be applied first to accrued and unpaid interest, and the balance to principal.
Partial prepayments of principal shall be applied to the installments of
principal thereof in the inverse order of their maturity. All of the past due
principal and accrued interest hereunder shall, at the option of Lender, bear
interest from maturity (stated or by acceleration) until paid at a rate per
annum equal to the Highest Lawful Rate”,

such provisions of the Note are changed to read in their entirety as follows:

     “The principal of this Note shall be due and payable in forty-six
(46) consecutive monthly installments beginning December 15, 2003, as follows:



  (a)   The first (1st) through twelfth (12th) monthly installments shall be in
the amount of $170,801.00 each, beginning on December 15, 2003, and continuing
on the fifteenth (15th) day of each month thereafter through November 15, 2004;
    (b)   The thirteenth (13th) through the forty-fifth (45th) monthly
installments shall be in the amount of $78,142.00 each, beginning on December
15, 2004, and continuing on the fifteenth (15th) day of each month thereafter;
and     (c)   the forty-sixth (46th) and final installment shall be in an amount
equal to all remaining unpaid principal and accrued and unpaid interest on this
Note shall be due and payable on September 15, 2007. Interest, computed on the
unpaid balance of this Note, shall be due and payable as it accrues, on the same
dates as, but in addition to, the installments of principal. All payments and
prepayments shall be applied first to accrued and unpaid interest, and the
balance to principal. Partial prepayments of principal shall be applied to the
installments of principal thereof in the inverse order of their maturity. All of
the past due principal and accrued interest hereunder shall, at the option of
Lender, bear interest from maturity (stated or by acceleration) until paid at a
rate per annum equal to the Highest Lawful Rate.”

2. Cross-Default of Notes. Upon the occurrence of any one or more of the Events
of Default specified in the Loan Agreement (after expiration of any applicable
notice and cure periods), all amounts then remaining unpaid on (a) this Note,
(b) the Promissory Term Note of even date herewith from Borrower to Lender in
the original principal amount of $8,000,000.00; (c) the Promissory Term Note of
even date herewith from Screw Compression Systems, Inc., to Lender in the
original principal amount of $1,415,836.00; (d) the Revolving Line of Credit
Note of even date herewith from Borrower to Lender in the original principal
amount of $2,000,000.00; and (e) the Advance Term Promissory Note dated
November 3, 2003, from Borrower to Lender in the original principal amount of
$10,000,000.00 as modified by that certain Modification Agreement dated
effective as of December 15, 2004, shall become, or may be declared to be,
immediately due and payable, all as provided therein.

2



--------------------------------------------------------------------------------



 



3. Ratification of Liens. Borrower and Lender further agree that all Liens
securing the Notes shall continue and carry forward until the Notes and all
indebtedness evidenced thereby, as well as all other indebtedness or obligations
secured by Liens, are paid in full. Borrower further agrees that such Liens are
hereby ratified and affirmed as valid and subsisting against the collateral
described therein, and that this Modification Agreement shall in no manner
vitiate, affect or impair the Notes or the Liens (except as expressly modified
in this Modification Agreement) and that such Liens shall not in any manner be
waived, released, altered or modified.

4. Miscellaneous.



  (a)   As modified hereby, the provisions of the Note and the Liens shall
continue in full force and effect, and Borrower acknowledges and affirms its
liability to Lender thereunder. In the event of an inconsistency between this
Modification Agreement and the terms of the Note or of the Liens, this
Modification Agreement shall govern.     (b)   Borrower hereby agrees to pay all
costs and expenses incurred by Lender in connection with the execution and
administration of this Modification Agreement.     (c)   Any default by Borrower
in the performance of his obligations herein contained shall constitute a
default under the Note and the Liens and shall allow Lender to exercise any or
all of its remedies set forth in such Note and Liens or at law or in equity.    
(d)   Lender does not, by its execution of this Modification Agreement, waive
any rights it may have against any person not a party hereto.     (e)   All
terms, provisions, covenants, agreements, and conditions of the Note and the
Liens are unchanged, except as provided herein. Borrower agrees that this
Modification Agreement and all of the covenants and agreements contained herein
shall be binding upon Borrower and shall inure to the benefit of Lender and each
of their respective heirs, executors, legal representatives, successors, and
permitted assigns.

THIS MODIFICATION AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

3



--------------------------------------------------------------------------------



 



              Borrower:
 
            Natural Gas Services Group, Inc.
 
       

  By:   /s/ Wallace C. Sparkman

     

--------------------------------------------------------------------------------


           Wallace C. Sparkman, President
 
            Lender:
 
            Western National Bank
 
       
 
  By:   /s/ Scott A. Lovett

     

--------------------------------------------------------------------------------


           Scott A. Lovett, Executive Vice President

4



--------------------------------------------------------------------------------



 



     
STATE OF TEXAS
  §

  §
COUNTY OF MIDLAND
  §

     This instrument was acknowledged before me on January 3, 2005, by Wallace
C. Sparkman, President of Natural Gas Services Group, Inc., a Colorado
corporation, on behalf of said corporation.

     

  /s/ Lisa D. Taylor

--------------------------------------------------------------------------------


  Notary Public, State of Texas

     
STATE OF TEXAS
  §

  §
COUNTY OF MIDLAND
  §

     This instrument was acknowledged before me on January 3, 2005, by Scott A.
Lovett, Executive Vice President of Western National Bank, a national banking
association, on behalf of said association.

     

  /s/ Lisa D. Taylor

--------------------------------------------------------------------------------


  Notary Public, State of Texas

5